DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 18-20 are objected to because of informalities, which appear to be minor draft errors causing grammatical and/or antecedent basis issues. 
As noted in the following format (location of objection; suggestion for correction), the following objections may be overcome by making the corresponding corrections: (claim 3, “a power source for the one or more emitter”; inserting a comma after “power source” and replacing “emitter” with --emitters--), (claim 18, 5th to last line, “emitted the electron emitters”; inserting --by-- after “emitted”), and (claim 18, last line, “the x-ray source array”; replacing “source array” with --generator--).
Any dependent claim of the claim(s) with the noted objections above is also objected to by virtue of its claim dependency. For purposes of examination, the claims have been treated as such with the correction(s). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the word "may" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  This rejection may be overcame by replacing “may” with --can--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (US 2015/0110252; hereinafter Yun) in view of Tuohimaa et al. (US 2019/0311874; hereinafter Tuohimaa).

Regarding claim 1, Yun discloses an x-ray generator (title) comprising an array (e.g., fig. 30) of electron field (par. 110: carbon nanotubes) emitters (11-X) for producing paths of electrons (111-X), target material (e.g., 1100 in figs. 21, 23a-e, 24, 25, 28-31) comprising x-ray photon producing material (80x in figs. 21, 23a-e, 24, 25, 28-31) configured to emit x-ray photons (e.g., 8x8 in figs. 21, 23a-e, 24, 25, 28-31) in response to the incidence of produced electrons upon the target material, an array of magnetic-field generators (70-X; par. 181) for affecting the paths of the produced electrons from the array of electron field emitters such that one or more of the paths are divertable away from the x-ray photon producing material so as to reduce the production of x-ray photons by the said one or more paths of electrons (e.g., par. 112), the generator further comprising a sensing circuit arranged to measure (pars. 112 and 231), and a controller (10-1/10-V) for controlling the array of magnetic-field generators in response to the measurement (pars. 112 and 231). 
However, Yun fails to disclose a sensing circuit arranged to measure the amount of electrical charge emitted, and a controller for controlling in response to the amount of electrical charge measured. 
Tuohimaa teaches a sensing circuit (410) arranged to measure the amount of electrical charge emitted (par. 54), and a controller for controlling in response to the amount of electrical charge measured (par. 8). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Yun with the teaching of Tuohimaa, since one would have been motivated to make such a modification for improving determination and control of electron beam interactions (Tuohimaa: par. 4).

Regarding claim 5, Yun discloses wherein the target further comprises non-photon producing material (1000) onto which the one or more paths of electrons can be diverted by the magnetic-field generators so as to reduce the production of x-ray photons by the said one or more paths of electrons (par. 112: due to scanning or de-focusing). 

Regarding claim 6, Yun discloses the x-ray generator arranged such that the generation of x-rays is controllable (par. 112: via electron beam control; or par. 196: by blanking the various electron beams) without altering a supply of power (10 remains the same) to the array of electron field emitters (11-X). 

Regarding claim 8, Yun discloses wherein the magnetic-field generators (par. 181) defocus the paths of the electrons (par. 112). 

Regarding claim 9, Yun discloses wherein the x-ray photon producing material in the target material is arranged in a regular pattern of discrete areas (e.g., figs. 21, 23a-3, 24, 25, and 28-31). 

Regarding claim 10, Yun discloses wherein the non-photon producing material is silicon (Table 1; Substrate Materials; Silicon). 

Regarding claim 11, Yun discloses wherein the target material (fig. 1: at 01) further comprises a thin sheet (fig. 1: 04) of x-ray absorbing material (par. 16: aluminum) positioned on the side away from the electron field emitters (11-X).

Regarding claim 14, Yun discloses wherein the controller also controls (par. 112) each magnetic-field generator (par. 181). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yun and Tuohimaa as applied to claim 1 above, and further in view of Moorman et al. (US 5610967; hereinafter Moorman).
Yun as modified above suggests claim 1. Yun further discloses a power source (10), for the one or more electron emitters (11-X), and the electron emitters (11-X). Tuohimaa further teaches wherein the sensing circuit (410) is arranged relative to a power source (700), for the electron emitter, and the electron emitter. 
However, Yun fails to disclose wherein the sensing circuit is arranged between a power source, for the electron emitter, and the electron emitter. 
Moorman teaches wherein the sensing circuit (i.e., circuitry) (e.g., 736) is arranged between a power source (790), for the electron emitter (728), and the electron emitter (728).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify the prior art with the teaching of Moorman, since one would have been motivated to make such a modification for a more compact system (Moorman: fig. 18). 
It also would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify the prior art with the arrangement, since rearranging parts of an invention involves only routine skill in the art. One would have been motivated to make such a modification for a more compact system. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yun and Tuohimaa as applied to claim 1 above, and further in view of Smith et al. (US 2014/0219424; hereinafter Smith).
Yun as modified above suggests claim 1. Yun further discloses the electron emitters (11-X).  
However, Yun fails to disclose an emission field controlling grid located between the electron emitter and the target material, and the sensing circuit is arranged between a power source for the electron emitter and the controlling grid. 
Smith teaches an emission field controlling grid (16-17) located between the electron emitter (13) and the target material (11 and 25), and the sensing circuit is arranged between a power source for the electron emitter and the controlling grid (par. 80). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify the prior art with the teaching of Smith, since one would have been motivated to make such a modification for better electron beam control (Smith: par. 6). 
It also would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify the prior art with the arrangement, since rearranging parts of an invention involves only routine skill in the art. One would have been motivated to make such a modification for a more compact system. 

Claims 7, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yun and Tuohimaa as applied to claims 1 and 14 above, and further in view of Evans et al. (WO 2015/132595; hereinafter Evans).

Regarding claim 7, Yun as modified above suggests claim 1. Yun further discloses the magnetic-field generators (par. 181). 
However, Yun fails to disclose using energisable solenoid coils. 
Evans teaches using energisable solenoid coils (pars. 41 and 43). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify the prior art with the teaching of Evans, since one would have been motivated to make such a modification for reducing costs (Evans: par. 8). 

Regarding claim 13, Yun discloses wherein a plurality of optics (11-X) is positioned, the optics (11-X) being arranged such that in use they concentrate the field flux towards the centre of the emitter array (par. 112; via scanning). Evans teaches wherein a plurality of magnetic lenses is positioned adjacent to the plurality of magnetic-field generators (par. 43). 

Regarding claim 15, Evans teaches wherein the controller is configured such that adjacent magnetic-field generators are operable in a raster sequence within 1 ms to 5 ms of each other (pars. 44-45). 

Regarding claim 16, Evans teaches wherein the controller is configured to operate a number of magnetic-field generators simultaneously (par. 46). 

Regarding claim 17, Evans teaches wherein the controller is configured to operate a number of magnetic-field generators simultaneously as synchronised by a clock signal (par. 52). 

Regarding claim 18, Yun discloses a method of obtaining an x-ray image of an object (par. 2), comprising the steps of: providing an x-ray generator (fig. 30) comprising an array of electron field (par. 110: carbon nanotubes) emitters (11-X) for producing paths of electrons (111-X), target material (e.g., 1100 in figs. 21, 23a-e, 24, 25, 28-31) comprising x-ray photon producing material (80x in figs. 21, 23a-e, 24, 25, 28-31) configured to emit x-ray photons (e.g., 8x8 in figs. 21, 23a-e, 24, 25, 28-31) in response to the incidence of produced electrons upon the target material, an array of magnetic-field generators (70-X; par. 181) for affecting the paths of the produced electrons from the array of electron field emitters such that one or more of the paths are divertable away from the x-ray photon producing material so as to reduce the production of x-ray photons by the said one or more paths of electrons (par. 112), the generator further comprising a sensing circuit arranged to measure (pars. 112 and 231), and a controller (10-1/10-V) for controlling the array of magnetic-field generators in response measurement (pars. 112 and 231); providing an x-ray detector (par. 2; for imaging); and operating said generator whereby x-ray photons go to an object positioned after the x-ray source array (par. 2; for medical imaging). 
However, Yun fails to disclose a sensing circuit arranged to measure the amount of electrical charge emitted, and a controller for controlling in response to the amount of electrical charge measured; whereby x-ray photons pass through an object positioned between the x-ray source array and the x-ray detector. 
Tuohimaa teaches a sensing circuit (410) arranged to measure the amount of electrical charge emitted (par. 54), and a controller for controlling in response to the amount of electrical charge measured (par. 8). Evans teaches whereby x-ray photons pass through an object positioned between the x-ray source array and the x-ray detector (par. 54). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Yun with the teaching of Tuohimaa, since one would have been motivated to make such a modification for improving determination and control of electron beam interactions (Tuohimaa: par. 4).
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Yun with the teaching of Evans, since one would have been motivated to make such a modification for better diagnoses.  

Regarding claim 19, Tuohimaa teaches wherein the sensing circuit (410) measures the amount of electrical charge emitted by the electron emitters (par. 54), and the controller controls in response to the amount of electrical charge measured (par. 8). 

Regarding claim 20, Yun discloses wherein the controller controls the array of magnetic-field (par. 181) generators so that the amount of charge emitted by each electron emitter (11-X) is predetermined (based on how the controller is programmed).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yun and Tuohimaa as applied to claim 11 above, and further in view of Rick et al. (US 2002/0003861; hereinafter Rick).
Yun as modified above suggests claim 11. Yun further discloses wherein the x-ray absorbing material comprises aluminum of a thickness (par. 16). 
However, Yun fails to disclose a thickness in the range 0.1 cm to 1 cm. 
Rick teaches a thickness in the range 0.1 cm to 1 cm (par. 60). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify the prior art with the teaching of Rick, since a mere change in the size of a component is generally recognized as being within the level of ordinary skill in the art. One would have been motivated to make such a modification for compactness.  


Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884